Citation Nr: 0520394	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for end stage renal 
disease, asserted as secondary to the veteran's in-service 
exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include as secondary to end stage renal disease.


REPRESENTATION

Appellant represented by:	Veterans of Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970 and from December 1970 to January 1977, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims of 
entitlement to service connection for end stage renal disease 
and hypertension.  The veteran perfected a timely appeal of 
this determination to the Board.

In April 2005, the veteran, although represented by Veterans 
of Vietnam War, Inc., appeared pro se at a hearing held at 
the local VA office before the undersigned Veterans Law 
Judge.  During the hearing the undersigned Veterans Law Judge 
discussed with the veteran whether, because that organization 
did not have a local representative, he wished to proceed, 
but the veteran affirmatively decided to testify without the 
benefit of his Veterans Service Organization.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the lay and medical evidence, the 
Board finds that, for the reasons set forth below, this 
matter must unfortunately be remanded for further development 
and adjudication.

In his statements and testimony, the veteran maintains that 
service connection is warranted for end stage renal disease 
because this condition had its onset during service.  In 
support, he reports that while in service, he began 
experiencing pain in the right side of his back, which he 
asserts was an early manifestation of his kidney disease.  He 
further contends that the kidney disease is related to his 
in-service exposure to Agent Orange when he was stationed in 
Vietnam.  With respect to his hypertension, the veteran in 
essence maintains that this disability developed as a 
consequence of his end stage renal disease.

The post-service medical evidence shows that the veteran has 
been diagnosed on numerous occasions as having both end stage 
renal disease and hypertension.  In addition, there are two 
medical opinions of record addressing whether these 
disabilities are related to service.  As the Board explains 
below, however, since the assessments are compromised because 
the examiners neither physically examined the veteran nor 
indicated that they had reviewed the veteran's service 
records, and since neither assessment addresses the veteran's 
specific contention, i.e., that he had the onset of renal 
symptoms during service, nor provides a cogent rationale for 
its conclusion, they are not adequate for rating purposes.

In a January 2003 medical opinion, a VA examiner notes that 
the veteran was being followed at the nephrology clinic at 
the Jackson, Mississippi, VA Medical Center.  In addition, 
she observed that he was diagnosed as having end stage renal 
disease and hypertension, and that an examiner opined that 
that condition was secondary to his hypertension.  With 
respect to whether either condition was related to service, 
the physician's assessment, in its entirety, states, "Kidney 
failure is not an Agent Orange presumptive.  His ESRD (end 
stage renal disease) is due to his hypertension and not to 
Agent Orange."

By contrast, the veteran submitted an April 2004 statement 
drafted by a private physician, Dr. John D. O'Brien.  Dr. 
O'Brien stated,

This is a statement attesting to the FACT 
that an infected kidney can cause high 
blood pressure which can cause kidney 
failure.  (Emphasis in original).  Since 
it has been determined that Agent Orange 
has caused prostate cancer and Type 2 
diabetes from which the pancreas and 
prostate were infected by Agent Orange to 
cause them to fail, or cause cancer[,] my 
conclusion is that so could infect the 
kidney as it did the pancreas and 
prostate, which would indeed cause kidney 
failure.  

Under the law, the Board is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, because the medical 
evidence of record contains conflicting assessments, and 
those impressions are compromised by the examiners' failure 
to review the veteran's pertinent medical records and offer 
an adequate rationale in support of their conclusions, the 
record is not adequate to determine whether the veteran's end 
stage renal disease and hypertension are related to service, 
to include his presumed Agent Orange exposure while serving 
in Vietnam.  Under the circumstances, it is incumbent on the 
Board to remand this matter and supplement the record prior 
to issuing a decision.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin v. Derwinski, 1 Vet. App. at 175; see also 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In reaching this conclusion, the Board notes that the United 
States Court of Appeal for Veterans Claims (Court) has 
recently reiterated that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. 
App. 181, (2005); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Accordingly, the Board concludes that after any pertinent 
outstanding records have been obtained, the veteran should be 
afforded an appropriate VA examination.  In the examination 
report, the examiner must offer an opinion as to whether it 
is at least as likely as not that he has a kidney disability 
and/or hypertension that had its onset during service or 
within one year of his discharge from active duty.  The 
examiner must also address whether it is at least as likely 
as not that either condition is related to the veteran's 
presumed in-service exposure to Agent Orange, as well as 
whether either condition is otherwise related to or had its 
onset during service.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a renal disability, to 
include end stage renal disease, and 
hypertension, that was caused or 
aggravated by his service.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran has a renal 
disability, to specifically include end 
stage renal disease, that is related to 
complaints of back pain during service.  
The examiner should also indicate whether 
it is at least as likely as not that the 
condition had its onset during service or 
within one year of his discharge from 
active duty.  He or she should also opine 
as to whether it is at least as likely as 
not that the condition is related to his 
in-service Agent Orange exposure.  In 
addition, the examiner must state whether 
the condition is related to his 
hypertension.  

With respect to his hypertension, the 
examiner should state whether this 
condition is related to his renal 
disability.  The examiner should also 
comment as to whether it is at least as 
likely as not that the veteran's 
hypertension is related to or had its 
onset in service, to include his in-
service exposure to Agent Orange.  
Further, the examiner should indicate 
whether it is at least as likely as not 
that the condition otherwise had its 
onset during service or within one year 
of his discharge from active duty.  

In offering these assessments, the 
examiner must comment on the January 2003 
opinion offered by a VA examiner, and Dr. 
John D. O'Brien's April 2004 statement.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


